Fourth Court of Appeals
                                San Antonio, Texas
                                      August 10, 2016

                                    No. 04-16-00269-CV

             IN THE ESTATE OF BILLYE M. HORMUTH, DECEASED,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2011PC4120
                         Honorable Tom Rickhoff, Judge Presiding


                                       ORDER

      Appellant's second motion for extension of time to file brief is DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court